229 F.2d 513
97 U.S.App.D.C. 172
Walter L. STOGNER, Appellant,v.UNITED STATES of America, Appellee.
Nos. 12275-12278.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 17, 1955.Decided Dec. 1, 1955.

Mr. Philip R. Collins, Washington, D.C.  (appointed by this Court), for appellant.
Mr. Lewis Carroll, Asst. U.S. Atty., with whom Mr. Leo A. Rover, U.S. Atty., was on the brief, for appellee.  Mr. Harold H. Greene, Asst. U.S. Atty., also entered an appearance for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
These appeals are from judgments entered upon appellant's convictions of four separate offenses of forgery and uttering, the indictments being laid under section 22-1401, D.C.Code 1951.  His defense was insanity.  Counsel appointed by this court to conduct the appeal had ably presented the several grounds for reversal which might be through worthy of consideration.  One is that the court did not charge the jury on the issue of sanity in the manner now required in this jurisdiction by Durham v. United States, 94 U.S.App.D.C. 228, 214 F.2d 862.  But the correctness of the charge as approved prior to Durham is not disputed; and we there held, and repeated in Jordan v. United States, 95 U.S.App.D.C. 27, 217 F.2d 670, that the Durham rule was not to have retroactive [97 U.S.App.D.C. 173] application.  Other errors urged were not reserved for review by trial counsel and are not of a character, in the context of the record as a whole, to require us to exercise a discretion to notice them.  Compare Jackson v. United States, 91 U.S.App.D.C. 60, 198 F.2d 497, certiorari denied 344 U.S. 858, 73 S. Ct. 96, 97 L. Ed. 666, with Payton v. United States, 96 U.S.App.D.C. 1, 222 F.2d 794, 797-798.


2
Affirmed.